DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because of the following informalities:
‘the sit to stand transition’ should read ‘the Sit-to-Stand transition’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-20 are all within at least one of the four categories (claims 1-10 and 20 being apparatuses and claims 11-19 being processes).
Regarding Step 2, the independent claims 1 and 20 recite:
detect a Sit-to-Stand transition of a patient based upon the at least one signal; 
determine if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition;
determine a body stability score of the patient based on the at least one signal.
Independent claim 11 recites:
detecting a Sit-to-Stand transition of a patient based on at least one accelerometer signal; 
determining if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition; and
determining a body stability score of the patient based on the at least one accelerometer signal.

The claimed steps of detect(ing) and determine(ing) can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include ‘accelerometer circuitry’, ‘memory’, and ‘processing circuitry’ in claim 1 and ‘communication circuitry’ in claim 9
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for detect(ing) and determine(ing) merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The 
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for detect(ing) and determine(ing). 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5, 7-9, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the peak to valley" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation ‘determined body stability scores’ but is dependent on claim 1 which only ever determines a singular body stability score. It is unclear where multiple scores are coming from.
Claims 5 and 16 use the term ‘it’ and it is unclear what the term ‘it’ is meant to refer back to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0302720) in view of Arnold et al. (US 2016/0058333).
Regarding claim 1, Zhang teaches a device (Abstract) comprising: 
accelerometer circuitry (8) configured to generate at least one signal (Paragraph 0039); 
a memory (12; Paragraph 0040); and 
processing circuitry (10) coupled to the accelerometer circuitry and the memory (Paragraph 0040) configured to: 
detect a Sit-to-Stand transition of a patient based upon the at least one signal (Paragraph 0037); 
Zhang is silent on determining the inactive period.
Arnold teaches determine if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition (Paragraphs 0284-0285; sedentary timer); and 
if the patient has been inactive for at least the predetermined period of time prior to the Sit-to-Stand transition, determine a body stability score of the patient based on the at least one signal (Paragraphs 0257-0260, 0276, and 0284-0285).
It would have been obvious to one of ordinary skill in the art to have modified Zhang with Arnold because it aids in assessing health and fitness over a user over time from the perspective of energy expenditure (Paragraph 0004 of Arnold).
Regarding claim 2, Zhang teaches wherein the processing circuitry is configured to determine the body stability score by measuring a time from the sit to stand transition to a first step taken by the patient based upon the at least one signal (Paragraph 0037)
Regarding claim 3, Zhang teaches wherein the processing circuitry is configured to determine the body stability score by measuring a number of peaks and valleys in the at least one signal during a predetermined time period associated with the Sit-to-Stand transition (Paragraphs 0048-0049; Figures 4, 6, and 7)
claim 6, Zhang teaches wherein the processing circuitry is further configured to monitor the patient for the Sit-to-Stand transition continuously (Figure 6; Paragraph 0004)
Regarding claim 10, Zhang is silent on determining the inactive period. Arnold teaches wherein the processing circuitry is configured to determine if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition based on the at least one signal (Paragraphs 0257-0260 and 0276). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Arnold because it aids in assessing health and fitness over a user over time from the perspective of energy expenditure (Paragraph 0004 of Arnold).
Regarding claim 11, Zhang teaches a method (Abstract) comprising: 
detecting a Sit-to-Stand transition of a patient based on at least one accelerometer signal (Paragraphs 0037 and 0039);
Zhang is silent on determining the inactive period.
Arnold teaches determining if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition (Paragraphs 0257-0260 and 0276).; and 
if the patient has been inactive for at least the predetermined period of time prior to the Sit- to-Stand, determining a body stability score of the patient based on the at least one accelerometer signal (Paragraphs 0257-0260 and 0276).
It would have been obvious to one of ordinary skill in the art to have modified Zhang with Arnold because it aids in assessing health and fitness over a user over time from the perspective of energy expenditure (Paragraph 0004 of Arnold).
Regarding claim 12, Zhang teaches wherein the determining the body stability score comprises measuring a time from the Sit-to-Stand to a first step taken by the patient (Paragraph 0037).
Regarding claim 13, Zhang teaches /wherein the determining the body stability score comprises measuring a number of peaks and valleys in the at least one signal during a 
Regarding claim 19, Zhang is silent on determining the inactive period. Arnold teaches wherein determining if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition is based upon the at least one accelerometer signal (Paragraphs 0257-0260 and 0276). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Arnold because it aids in assessing health and fitness over a user over time from the perspective of energy expenditure (Paragraph 0004 of Arnold).
Regarding claim 20, Zhang teaches a non-transitory computer-readable storage medium comprising instructions, that when executed by processing circuitry of a device, cause the device (Abstract) to: 
detect a Sit-to-Stand transition of a patient based upon at least one accelerometer signal (Paragraphs 0037 and 0039);
Zhang is silent on determining the inactive period. Arnold teaches determine if the patient has been inactive for a predetermined period of time prior to the Sit-to-Stand transition (Paragraphs 0257-0260 and 0276); and 
if the patient has been inactive for at least the predetermined period of time prior to the Sit- to-Stand transition, determine a body stability score of the patient based upon the at least one accelerometer signal (Paragraphs 0257-0260 and 0276).
It would have been obvious to one of ordinary skill in the art to have modified Zhang with Arnold because it aids in assessing health and fitness over a user over time from the perspective of energy expenditure (Paragraph 0004 of Arnold).
Claims 4-5, 7, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0302720) in view of Arnold et al. (US 2016/0058333) as applied to claims 1 and 11 above and in further view of Gunderson et al. (US 2018/0035956).
claim 4, Zhang is silent on the measuring of an amplitude of a peak to valley. Gunderson teaches wherein the processing circuitry is configured to determine the body stability score by measuring an amplitude of a peak to valley in the at least one signal (Paragraphs 0128 and 0186). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Gunderson because Gunderson teaches the specific parameters chosen to be analyzed/calculated as being a design choice (Paragraph 0128 of Gunderson and because it would help to get medical attention sooner rather than later and improving the chances of earlier recovery (Paragraph 0197 of Gunderson).
Regarding claim 5, Zhang is silent on the measuring of an amplitude of a peak to valley. Gunderson teaches wherein the processing circuitry is configured to determine the body stability score by measuring a time it takes for an amplitude of the peak to valley to reach a predetermined amplitude threshold (Paragraph 0155-0158). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Gunderson because Gunderson teaches the specific parameters chosen to be analyzed/calculated as being a design choice (Paragraph 0128 of Gunderson and because it would help to get medical attention sooner rather than later and improving the chances of earlier recovery (Paragraph 0197 of Gunderson).
Regarding claim 7, Zhang is silent on calculating a mean. Gunderson teaches wherein the processing circuitry is further configured to calculate a mean body stability from determined body stability scores (Paragraph 0128; ‘an averaged patient-specific functional status parameter associated with a Sit-To-Stand test’; Paragraph 0133). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Gunderson because Gunderson teaches the specific parameters chosen to be analyzed/calculated as being a design choice (Paragraph 0128 of Gunderson and because it would help to get medical attention sooner rather than later and improving the chances of earlier recovery (Paragraph 0197 of Gunderson).
Regarding claim 14, Zhang is silent on the measuring of an amplitude of a peak to valley. Gunderson teaches wherein the determining the body stability score comprises 
Regarding claim 15, Zhang is silent on the measuring of an amplitude of a peak to valley. Gunderson teaches wherein the determining the body stability further comprises measuring a time it takes for an amplitude of a peak to valley to reach a predetermined amplitude threshold (Paragraph 0155-0158). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Gunderson because Gunderson teaches the specific parameters chosen to be analyzed/calculated as being a design choice (Paragraph 0128 of Gunderson and because it would help to get medical attention sooner rather than later and improving the chances of earlier recovery (Paragraph 0197 of Gunderson).
Regarding claim 16, Zhang is silent on calculating a mean. Gunderson teaches further comprising calculating a mean body stability score from determined body stability scores (Paragraph 0128; ‘an averaged patient-specific functional status parameter associated with a Sit-To-Stand test’; Paragraph 0133). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Gunderson because Gunderson teaches the specific parameters chosen to be analyzed/calculated as being a design choice (Paragraph 0128 of Gunderson and because it would help to get medical attention sooner rather than later and improving the chances of earlier recovery (Paragraph 0197 of Gunderson).
Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0302720) in view of Arnold et al. (US 2016/0058333) and Gunderson et al. (US 2018/0035956) as applied to claims 7 and 16 above and in further view of Ganyi (US 2012/0259577).
claim 8, Zhang is silent on comparing the mean to the baseline. Ganyi teaches wherein the processing circuitry is further configured to compare the mean body stability score to a baseline body stability score (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Ganyi because it helps avoid false positive alarms (Paragraph 0009 of Ganyi).
 Regarding claim 9, Zhang teaches further comprising: 
communication circuitry configured to establish a communication link with an external computing device (Paragraph 0038), 
Zhang is silent on comparing the mean to the baseline.
Ganyi teaches wherein the processing circuitry is further configured to send an alert from the communication circuitry to the external computing device if the mean body stability score is more than a predetermined difference from the baseline body stability score (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Ganyi because it helps avoid false positive alarms (Paragraph 0009 of Ganyi).
Regarding claim 17, Zhang is silent on comparing the mean to the baseline. Ganyi teaches further comprising comparing the mean body stability score to a baseline body stability score (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Ganyi because it helps avoid false positive alarms (Paragraph 0009 of Ganyi).
Regarding claim 18, Zhang is silent on comparing the mean to the baseline. Ganyi teaches further comprising sending an alert if the mean body stability score is more than a predetermined difference from the baseline body stability score (Paragraph 0008). It would have been obvious to one of ordinary skill in the art to have modified Zhang with Ganyi because it helps avoid false positive alarms (Paragraph 0009 of Ganyi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791